DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-19) in the reply filed on 3/8/2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2021.

Claim Objections
Claim 18 is objected to because of the following informalities: “as claimed in any one” should be amended to “as claimed in .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0068991).
claim 15, Sato discloses an alkali metal salt of fluorosulfonyl imide and a reduced content of specific impurities and water content (together considered “a composition C”) (abstract). In a specific example (Example 2-1), Sato discloses a lithium bis(fluorosulfonyl)imide ([0132]) (LiFSI) having a small amount of impurities, including water in an amount of 68 ppm (see Table 3, a relevant section reproduced below). 

    PNG
    media_image1.png
    96
    451
    media_image1.png
    Greyscale

With regards to the limitation of “at least 99.80% by weight of lithium bis(fluorosulfonyl)imide (LiFSI) salt relative to the total weight of said composition C”, as seen in Example 2-1, the summation of the impurity contents of Na+, K+, Zn2+, F-, Cl-, SO42-, and water is 245 ppm. Thus converting this impurity content summation to a percentage is 0.0245% (245 ppm/1,000,000 ppm * 100). Therefore, the composition is approximately 99.9755% lithium bis(fluorosulfonyl)imide [100-0.0245=99.9755] and reads on the claim limitation.
While Sato in Example 2-1 does not explicitly disclose the composition having between 5 ppm and 45 ppm by mass of water relative to the total mass of the composition, Sato teaches the water content in the alkali metal salt is preferably 100 ppm or less, and preferably as small as possible, and preferably substantially 0 ppm ([0035]). Sato further states “a reduction in an amount of water to 0 ppm may be difficult technically, and may not be preferred economically” but “water contained in the solid alkali metal salt of fluorosulfonyl imide is for a cause of corrosion of not only fluorosulfonyl imide but also constituent members in devices which use [the imide]” ([0035]). That is, Sato establishes that the amount of water is a result effective ([0020], [0083]); which is the same method [thin-film evaporator, and under reduced pressure] as described by the instant specification at published paragraph [0010] and [0068].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amount of water (including in the range of 5 ppm and 45 ppm) to imide of Sato to obtain the desired balance between corrosion (of the imide and the device) and manufacturing costs by adjusting the drying conditions.
Regarding claim 16, Sato discloses all of the claim limitations as set forth above. Sato teaches the mass of sulfate ions is 147 ppm, which is within the claimed range of less than or equal to 200 ppm.
Regarding claim 17, Sato discloses all of the claim limitations as set forth above. Sato, as modified by claim 15, has a water amount between 5-45 ppm. Sato teaches the mass of sulfate ions is 147 ppm, which is within the claimed range of less than or equal to 200 ppm. Sato also teaches the impurities of Na at 8 ppm, K at 3 ppm, Zn at 3 ppm, F at 13 ppm, and Cl at 3 ppm (see Table 3), which are all within the claimed range.

    PNG
    media_image1.png
    96
    451
    media_image1.png
    Greyscale

3, FSO2NH2, CO32-, ClO3-, NO2-, NO3-, Si, Mg, Fe, Ca, Pb, Cu, Cr, Ni, or Al, and thus meets the claim limitations for the respective mass contents of “less than or equal to [200, 200, 50, 50, 50, 50, 50, 40, 10, 10, 10, 10, 10, 10, 10, 10] ppm”.
Regarding claim 18-19, Sato discloses all of the claim limitations as set forth above. Sato teaches that lithium fluorosulfonyl imides are useful as an electrolyte used in a lithium secondary battery ([0045]), and thus it would be obvious to use the of lithium bis(fluorosulfonyl)imide (LiFSI) [composition C] in a Li-ion battery. With regards to the limitation in claim 19 of “wherein the Li-ion battery is in a mobile device, an electric vehicle, or a renewable energy generation system”, this limitation is interpreted as an intended use of the Li-ion battery. Therefore, as long as the lithium ion battery of Sato is capable of being used in such a device, vehicle, and/or system, Sato meets all the limitations of the claim. Because the battery of Sato inherently has a positive terminal/electrode and a negative terminal/electrode, and thus has all the required structure necessary for being used in the recited manner, the battery is capable of being used in such a device. Further, it would be obvious to use the battery in such a device for the purpose of powering said device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/331242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a lithium bis(fluorosulfonyl)imide salt (and a process of making thereof) wherein the salt comprises water in a content of less than or equal to 45 ppm relative to the total mass of said salt (see claims 13) and a purity of at least 99.80% (claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2012/0258357) discloses a rechargeable lithium battery including a lithium bisfluorosulfonyl imide in the electrolyte and such a battery can be used in mobiles phones or electric vehicles (abstract, [0005]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725